                 Case 1:19-cr-00235-PGG             Document 21 Filed 02/28/20 Page 1 of 1
    a"Ka.                                                    U.S.Department of Justice
    ·$)
     -«5¢
       2yo33'
                                                              United States Attorney
                                                              Southern District ofNew York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew's Plaza
                                                              New York, New York 10007



                                                              February 28, 2020




    BYECF
    The Honorable Paul G. Gardephe
    United States District Court Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

                Re:    United States v. Michael McCants, 19 Cr. 235 (PGG)

    Dear Judge Gardephe:

            The Government writes, with the consent of the defendant, to request that the Court adjourn
    the conference in the above-captioned matter currently scheduled for March 4, 2020 at 11: 15 a.m.
    for one week until March 11, 2020 at 11 a.m. or at the Court's convenience. The parties are
    currently actively engaged in discussions regarding a pretrial disposition.

            Should the Court grant this request, the parties also request that the time until the control
    date be excluded in the interests of justice, under the Speedy Trial Act, 18 U.S.C. §
    3161 (h)(7)(A), so that the parties may continue to negotiate a pretrial disposition.

                                                              Respectfully submitted,

MEMO E:.NDORSED                   ~                           GEOFFREY S. BERMAN
The Application is    grante~·t--__ _:_J r-o       .-v,       United States Attorney

so oRsRs.                  "7,,
                             ,0,                 3%       y             Isl
    f.ls],_,
Paul G. Gardephe, U.S.D.J.          t/.-,{-
                                              7:,-0 0   @
                                                        ~ '
                                                              Ni Qian
                                                              Assistant United States Attorney
                                                              Southern District of New York
base. /7 7, 2-                                                (212) 637-2364
